Citation Nr: 0411684	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  01-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the residuals of hemicolectomy and 
colostomy, based upon treatment by the Department of Veterans 
Affairs.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
December 1954.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the RO.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VA treatment records indicate that the veteran was 
diagnosed with ulcerated adenocarcinoma in November 2000.  
His VA provider requested a preoperative medical evaluation.   
A stress test was conducted in November 2000, and cardiac 
catheterization was carried out in January 2001.  

The veteran underwent left hemicolectomy on January 19, 2001.  
The pathology revealed Stage II cancer.  On the third 
postoperative day, the veteran suffered a nonQ wave 
myocardial infarction with acute congestive heart failure 
exacerbation.  

On the sixth postoperative day, the veteran developed 
serosangrenous discharge from his laparoscopy incision.  No 
surgical intervention was taken at that time, due to the 
veteran's cardiopulmonary morbidity.  

A second surgery was performed on January 30, 2001, whereupon 
the veteran was discovered to have fascial wound dehiscence, 
intestinal perforation and a colon anastomotic leak.  The 
veteran was given an ostomy.  

The veteran submitted his claim for compensation in May 2001, 
indicating that he had additional disability due to VA 
treatment.  

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, the 
veteran's complete hospitalization and treatment records were 
received.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

As the veteran has not waived his right to have the RO 
readjudicate his claims on the basis of the newly obtained 
evidence, the case must be remanded for such consideration.  

The Board also notes that a VA expert opinion was sought in 
April 2003.  The Board requested an opinion regarding whether 
any additional gastrointestinal disability had been caused by 
hospital care, medical or surgical treatment or examination 
furnished the veteran by VA; and whether the cause of any 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA.   

The June 2003 VA expert opinion did not describe the 
disabilities resulting from the resection of the veteran's 
colon.  The VA expert did point out that the veteran's small 
bowel was perforated at the time of the operation, but did 
not expressly address any instance of fault on the part of 
VA.  

Moreover, the VA expert indicated that the veteran's 
colostomy was reversible and that the veteran was awaiting 
restoration of colonic continuity.  The Board therefore 
concludes that the record is not fully developed for 
adjudication purposes and that an additional VA examination 
is in order to address the claimed additional disabilities 
resulting from VA treatment.  

Finally, the veteran has pointed out that he suffered a 
myocardial infarction and an upper gastrointestinal 
hemorrhage during his VA hospitalization.  These disabilities 
have not yet been addressed by the RO.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to send a letter with respect to the 
issue on appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and likely etiology 
of the veteran's claimed gastrointestinal 
disability and heart disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete history should 
be elicited.  The examiner should 
identify any currently present 
gastrointestinal disability, to include 
resulting disability due to resection of 
the veteran's colon.  The examiner should 
also identify any currently present heart 
disability.  The examiner should provide 
an opinion, based upon the claims folder 
review and the examination results, as to 
whether it is at least as likely as not 
that treatment rendered by VA in January 
2001 resulted in the additional 
disability claimed.  If so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on VA's part.  The 
supporting rationale for all opinions 
provided must be set forth in the 
examination report.  

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran an appropriate 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




